Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         This communication is responsive to applicants Preliminary Amendments of 6/15/2022.  The amendments have been entered.  Claims 1-19 are now pending.

Allowable Subject Matter
3.          The following is an examiner’s statement of reasons for allowance:
              As to claim 1, prior art of record does not fairly teach or suggest an apparatus for verifying operation of an optical fiber monitoring system, comprising: 
                        an optical fiber system with an optical fiber to be monitored;
                        a monitoring system to detect changes in the optical fiber caused by an event on the fiber;
                       a light source to transmit a monitor signal along the optical fiber; 
                       a transducer to receive the monitor signal after transmission along the optical fiber;
                      a monitoring processor to analyze the monitor signal after transmission along the fiber to detect changes caused by the event to be monitored; 
                      a test device for periodically checking proper operation of the monitoring system; 
                      an actuator to cause application of a generated signal to the fiber; 
                     a test processor to repeatedly operating the actuator and to detect a response of the monitoring processor caused by changes in the monitor signal caused by the actuator;  
                     wherein the monitoring processor and the test processor are mounted in a common housing mounted at an end of the optical fiber.
        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
              HULL, John et al. (WO 2020/113323 A1) is cited to show a method and system for testing a fiber optic monitoring system (see abstract and figs.  1A, 1B, 1C, 2, 7).
              LEWIS, A (CN 107223212 A) is cited to show a method and system for testing a fiber optic monitoring system (see abstract and figs.  1, 2, 3, and claim 1).
              Ponchon (US Patent No: 11,271,642 B1) is cited to show a method and system for testing a fiber optic monitoring process by using OTDR (see abstract, and figs. 1, 5, 6, 10, 11, 12, 13, and claim 1).
             PERRON STEPHANE (EP 3 637 082 A1) is cited to show a method and system of targeting identified one or more events on an optical fiber using OTDR (see abstract, and figs. 1A, 1B, 6, 7, 8, 9, and claim 1).


5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636